397 N.W.2d 35 (1986)
224 Neb. 196
Michael D. VITOSH, Appellant,
v.
Clara M. VITOSH, Appellee.
No. 86-072.
Supreme Court of Nebraska.
December 5, 1986.
James G. Sharp of Everson, Wullschleger, Sutter, Sharp, Korslund & Willet, Beatrice, for appellant.
James M. Kelley of Professional Legal Associates of Nebraska, P.C., Lincoln, for appellee.
*36 KRIVOSHA, C.J., and BOSLAUGH, WHITE, HASTINGS, CAPORALE, SHANAHAN, and GRANT, JJ.
PER CURIAM.
Michael D. Vitosh appeals a judgment of the district court for Gage County authorizing his former wife, Clara, to remove their daughter from the state and denying his application for a reduction in child support.
We have reviewed the record de novo, as we are required, to determine whether the district court abused its discretion. See, Maack v. Maack, 223 Neb. 342, 389 N.W.2d 318 (1986); Meyers v. Meyers, 222 Neb. 370, 383 N.W.2d 784 (1986). Our review leads us to the conclusion that the district court did not abuse its discretion, and therefore the judgment entered by the district court should be affirmed.
The judgment is affirmed.
AFFIRMED.